[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                          April 14, 2008
                                     No. 07-13819                       THOMAS K. KAHN
                               ________________________                     CLERK


                        D. C. Docket No. 07-60771-CIV-JIC

MRI SCAN CENTER, INC.,
on behalf of itself and all others similarly situated,


                                                                         Plaintiff-Appellant,

                                            versus


ALLSTATE INSURANCE COMPANY,

                                                                       Defendant-Appellee.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                      (April 14, 2008)

Before WILSON, COX and BOWMAN,* Circuit Judges.

PER CURIAM:

       *
        Honorable Pasco Bowman, II, United States Circuit Judge for the Eighth Circuit, sitting
by designation.
          MRI Scan Center, Inc., appeals from the District Court’s dismissal of its

case for failure to state a claim. In its complaint, MRI Scan Center brought two

claims against Allstate Insurance Company. First, MRI Scan Center alleged that

Allstate breached its Auto Med Pay insurance policies by paying claims for MRI

services      at   the   statutorily   capped   amounts   set   by   Florida   Statute

§ 627.736(5)(b)(5). Second, MRI Scan Center sought a declaratory judgment that

Allstate illegally adjusted claims in violation of Florida Statute § 627.6044(1),

which requires insurance policies to specify the "formula or criteria" used by the

insurer to determine the amount to pay on claims. After finding no facts in dispute,

the District Court determined that the law does not entitle MRI Scan Center to

relief.

          We have now considered the briefs and the relevant law, and we agree with

the District Court.      For the reasons set out in the District Court’s thoughtful

opinion, we affirm the dismissal of MRI Scan Center’s suit.

          AFFIRMED.




                                            2